Citation Nr: 0311778	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  00-16 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).

3.  Entitlement to dependents' educational assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from August 1955 to 
August 1975.  He died in March 1999, and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  This case was remanded by the Board in May 2001 
for further development; it was returned to the Board in July 
2002.

The Board notes that at the time of the veteran's death, an 
appeal for an increased rating for lymphedema of the right 
lower extremity was pending.  Following the veteran's death 
in March 1999, the appellant submitted a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child.  
While the RO thereafter adjudicated in August 1999 the issues 
listed on the title page of this action, the RO did not 
adjudicate the issue of entitlement to an increased 
disability rating for lymphedema of the right lower extremity 
for the purpose of accrued benefits, although the August 1999 
letter notifying the appellant of the August 1999 rating 
decision curiously indicated that a claim for accrued 
benefits was not approved.  The Board notes that a claim for 
dependency and indemnity compensation by a surviving spouse 
is deemed to include a claim for any accrued benefits.  
38 C.F.R. § 3.152(b)(1) (2002); 38 C.F.R. § 3.1000(c) (2002).  

As an appeal for an increased rating for lymphedema of the 
right lower extremity was in fact pending at the time of the 
veteran's death, and as the record reflects that the 
appellant timely filed a VA Form 21-534 which constituted a 
claim for entitlement to any accrued benefits owed, the Board 
refers the issue of entitlement to an increased rating for 
lymphedema of the right lower extremity, for the purpose of 
accrued benefits, to the RO for appropriate action.


REMAND

In December 2002, the Board undertook additional development 
with respect to the first issue listed on the title page of 
this action pursuant to authority granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  The development actions requested by 
the Board have resulted in the acquisition of a December 2002 
opinion by a VA physician.  The record reflects that the 
appellant was afforded the opportunity in January 2003 to 
review the addition to the record pursuant to 38 C.F.R. 
§ 20.903(b) (2002).  Her representative also reviewed the 
addition to the record and presented argument in connection 
therewith in February 2003.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV), 
held that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.

In the instant case, although the appellant was provided the 
opportunity to review the evidence added to the record as a 
result of the Board's development actions, neither she nor 
her representative has waived her right to have the 
additional evidence considered initially by the RO.  A remand 
of the case is therefore required to comply with DAV.

The Board additionally notes that the Federal Circuit in DAV 
also held that 38 C.F.R. § 19.9(a)(2)(ii) (requiring the 
Board "to provide the notice required by 38 U.S.C. 
[§] 5103(a)" and providing for "not less than 30 days to 
respond to the notice") was invalid because it was contrary 
to 38 U.S.C. § 5103(b), which allows a claimant one year to 
submit evidence.  The record reflects that the RO in this 
case has not provided the appellant with the notice to which 
she is entitled under 38 U.S.C.A. § 5103(a) with respect to 
the claims of entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318, and 
entitlement to dependents' educational assistance under 
38 U.S.C. Chapter 35.  A remand is therefore also required in 
order to ensure that the appellant receives the assistance to 
which she is entitled under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) and 
the implementing regulations found at 66 Fed. Reg. 45,620-32 
(Aug. 27, 2001).

As for the claim of entitlement to dependency and indemnity 
compensation (DIC) under the provisions of 38 U.S.C.A. 
§ 1318, the Board also notes that the Federal Circuit, in 
Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans 
Affairs, 260 F.3d 1365 (Fed. Cir. 2001), imposed a stay on 
proceedings involving certain claims for DIC benefits under 
section 1318.  In January 2003, the Federal Circuit refused 
to lift the stay on proceedings involving certain claims for 
DIC benefits under section 1318, although the terms of the 
stay imposed by the earlier decision were clarified somewhat.  
See Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).

With respect to the claim for entitlement to dependents' 
educational assistance under 38 U.S.C. Chapter 35, the Board 
will defer action on that issue in light of the Board's 
action with respect to the claim for entitlement to service 
connection for the cause of the veteran's death.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
files and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

2.  The RO should also contact the 
appellant and request that she 
identify the names, addresses and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records of the veteran pertinent to 
her claims.  With any necessary 
authorization from the appellant, 
the RO should attempt to obtain and 
associate with the claims files any 
medical records identified by the 
appellant which have not been 
secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the appellant, it 
should inform the appellant and her 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action it considers is 
required to comply with the notice 
and duty-to-assist requirements of 
the VCAA and VA's implementing 
regulations.  Then, the RO should 
re-adjudicate the issues on appeal.  
The RO should give appropriate 
consideration to the decisions of 
the Federal Circuit in Nat'l Org. of 
Veterans' Advocates, Inc. v. Sec'y 
of Veterans Affairs, 260 F.3d 1365 
(Fed. Cir. 2001), and Nat'l Org. of 
Veterans' Advocates, Inc. v. Sec'y 
of Veterans Affairs, 314 F.3d 1373 
(Fed. Cir. 2003), to the extent that 
those decisions are applicable to 
the claim for entitlement to 
dependency and indemnity 
compensation under the provisions of 
38 U.S.C.A. § 1318.  

If any benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case which includes consideration of all 
evidence added to the record since the last supplemental 
statement of the case in May 2002, and provide the appellant 
and her representative with an appropriate opportunity to 
respond.

After the appellant has been given an opportunity to respond 
to the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

